United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54378 ATLAS RESOURCES SERIES 28-2010 L.P. (Name of small business issuer in its charter) Delaware 27-2101952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, 4th Floor Pittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox ATLAS RESOURCES SERIES 28-2010 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PARTI. FINANCIAL INFORMATION (Unaudited) Item1: Condensed Balance Sheets as of March 31, 2016 and December 31, 2015 3 Condensed Statements of Operations for the Three Months ended March 31, 2016 and 2015 4 Condensed Statements of Comprehensive (Loss) Income for the Three Months ended March 31, 2016 and 2015 5 Condensed Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2016 6 Condensed Statements of Cash Flows for the Three Months ended March 31, 2016 and 2015 7 Notes to Condensed Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4: Controls and Procedures 17 PART II. OTHER INFORMATION Item 1: Legal Proceedings 18 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED BALANCE SHEETS (Unaudited) March31,2016 December31,2015 ASSETS Current assets: Cash $ - $ Accounts receivable trade -affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ $ Put premiums payable-affiliate Total current liabilities Asset retirement obligations Commitments and contingencies (Note 6) Partners’ capital: Managing general partner’s interest Limited partners’ interest (7,500 units) Accumulated other comprehensive income Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedMarch31, REVENUES Natural gas $ $ Gain on mark-to-market derivatives Total revenues COSTS AND EXPENSES Production Depletion Accretion of asset retirement obligations General and administrative Total costs and expenses Net (loss) income $ ) $ Allocation of net (loss) income: Managing general partner $ ) $ Limited partners $ ) $ Net (loss) income per limited partnership unit $ ) $ 58 See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) Three Months EndedMarch31, Net (loss) income $ ) $ Other comprehensive loss: Difference in estimated hedge receivable - Reclassification adjustment to net (loss) income of mark-to-market gains on cash flow hedges ) ) Total other comprehensive loss ) ) Comprehensive (loss) income $ ) $ See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2016 (Unaudited) ManagingGeneralPartner LimitedPartners Accumulated OtherComprehensiveIncome (Loss) Total Balance at December 31, 2015 $ Participation in revenues, costs and expenses: Net production revenues - Gain on mark-to-market derivatives - - Depletion ) ) - ) Accretion of asset retirement obligations ) ) - ) General and administrative ) ) - ) Net loss ) ) - ) Other comprehensive loss - - ) ) Subordination ) - - Distributions to partners - ) - ) Balance at March 31, 2016 $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES SERIES 28-2010 L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months EndedMarch31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depletion Non-cash loss (gain) on derivative value ) Accretion of asset retirement obligations Changes in operating assets and liabilities: Decrease in accounts receivable trade-affiliate Increase in asset retirement receivable-affiliate ) ) Increase (decrease) in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale of gas and oil properties - Net cash provided by investing activities - Cash flows from financing activities: Distributions to partners ) ) Net cash used in financing activities ) ) Net change in cash ) Cash beginning of period - Cash at end of period $ - $ See accompanying notes to condensed financial statements. 7 ATLAS RESOURCES SERIES 28-2010 L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2016 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Series 28-2010 L.P. (the “Partnership”) is a Delaware limited partnership, formed on April1, 2010 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Atlas Resource Partners, L.P. (“ARP”) (NYSE: ARP). Unless the context otherwise requires, references to “the Partnership,” “we,” “us” and “our”, refer to Atlas Resources Series 28-2010 L.P.
